ORDER

PER CURIAM.
Clayton Investment Corp. (“Clayton”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) finding that Douglas Nickel (“Nickel”) did not voluntarily leave his employment with Clayton and awarding Nickel unemployment benefits.
We have reviewed Clayton’s brief and the record on appeal and find the claims of error to be without merit. The Commission’s decision is supported by competent and substantial evidence on the whole record and is not against the overwhelming weight of the evidence. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The Commission’s decision is affirmed in accordance with Rule 84.16(b).